Joel T. Janke, OSB # 143471
joel@ParkeGordon.com
PARKE GORDON LLC
1150 W. State Street, Ste 300
Boise, ID 83702
Telephone: (208) 322-7274
Facsimile: (866) 472-0506
Attorneys for Plaintiff



                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                    PENDALTON DIVISION




MARTIN MERAZ,
                                                      Case No. 2:19-cv-00648-SU
                              Plaintiff,
       v.                                              JOINT STIPULATION OF
                                                       DISMISSAL
MMT TRANSPORT, INC., a foreign
corporation, and PETKO PETROV,
an individual

                                Defendants.


       Pursuant to Federal Rule of Civil Procedure 41(a), plaintiff Martin Meraz and Defendants

MMT Transport Inc., and Petko Petrov (the “Parties”), move the court for an order dismissing

this case without prejudice and without costs, and with rights to any party to reopen the case in

the event of a failure to consummate within 60 days the agreement below.

       WHEREAS,

       Plaintiff originally filed this case in Umatilla County Circuit Court in the State of Oregon

on January 30, 2019, and Defendants MMT Transport Inc., and Petko Petrov removed this case

to this court in order to consolidate it with a related case, numbered 2:19-cv-00581-SU.




Page 1 –
        WHEREAS,

        Case number 2:19-cv-00581-SU was subsequently remanded back to Umatilla County

Circuit Court due to lack of subject-matter jurisdiction, and Parties now wish to dismiss this case

so that it can be refiled in Umatilla County Circuit Court and consolidated with the case formerly

2:19-cv-00581-SU.

        WHEREAS,

        Statutory time limitations would arguably impair Plaintiff from recovering for its claims

in Oregon State Court, absent agreement between the parties, thereby preventing the objectives

of the Parties.

        NOW, THEREFORE the parties agree and stipulate as follows:

        1. Pursuant to Federal Rule of Civil Procedure 41 (a), the Parties Jointly stipulate to the

            voluntary dismissal of this action without prejudice, without costs, and with rights to

            any party to reopen the case in the event of a failure to consummate within 60 days

            the agreement between the parties to refile this case in Oregon State Court for the

            County of Umatilla, and abide by the terms as further described below;

        2. Defendant waives any legal or other defenses with regards to time-limitations or

            otherwise that would not have existed had this case not been dismissed and

            necessitate refiling. The date of filing and service will be treated as they originally

            existed in Umatilla County Circuit Court Case Number 19CV04759.

            //



            //




Page 2 –
       3. The parties agree that the Court will retain jurisdiction to enforce this Stipulation and

           agreement, if necessary.

       Each undersigned representative of the Parties certifies that he or she is fully authorized

to enter into and execute the terms and conditions of this Joint Stipulation of Dismissal.


                             18th day of ________________,
       IT IS SO ORDERED this _____         July            2019.



                                                 /s/ Patricia Sullivan
                                              _________________________________________
                                              Honorable Judge Patricia Sullivan


IT IS SO STIPULATED AND AGREED this 17th day of July, 2019:


PARKE GORDON, LLC                                    DAVIS ROTHWELL
                                                     EARLE & XOCHIHUA, P.C.

/s/ Joel T. Janke
Joel T. Janke, OSB #143471                           Heather C. Beasley, OSB No. 965443
P: 541-485-4878                                      hbeasley@davisrothwell.com
F: 866-472-0506                                      Of Attorneys for Defendants
E: joel@parkegordon.com
Attorney for Plaintiff




Page 3 –
